Citation Nr: 1001688	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as due to service-connected residuals of 
coccidioidomycosis, to include a lesion of the left upper 
lobe. 

2.  Entitlement to service connection for a bilateral 
disability condition, claimed as due to service-connected 
residuals of coccidioidomycosis, to include a lesion of the 
left upper lobe. 

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as due to service-connected residuals of 
coccidioidomycosis, to include a lesion of the left upper 
lobe. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to 
September 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006, of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2009, the Veteran testified at a Board hearing; the 
transcript is of record.  This case was remanded in March 
2009 for additional development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A bilateral knee disability did not manifest during 
service or within one year of separation thereof, and is not 
etiologically related to the Veteran's service or his 
service-connected residuals of coccidioidomycosis, to include 
a lesion of the left upper lobe. 

2.  A bilateral shoulder disability did not manifest during 
service or within one year of separation thereof, and is not 
etiologically related to the Veteran's service or his 
service-connected residuals of coccidioidomycosis, to include 
a lesion of the left upper lobe. 

3.  A bilateral hip disability did not manifest during 
service or within one year of separation thereof, and is not 
etiologically related to the Veteran's service or his 
service-connected residuals of coccidioidomycosis, to include 
a lesion of the left upper lobe. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service, did not result from service or a 
service-connected disability, and may not be presumed related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service, did not result from service or a 
service-connected disability, and may not be presumed related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

3.  A bilateral hip disability was not incurred in or 
aggravated by service, did not result from service or a 
service-connected disability, and may not be presumed related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), the Federal Circuit held that any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
However, most recently, the courts have stated that the 
burden to show that prejudice result from a defect in the 
notice is the appellant's burden.  See Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2009) (appellant bears burden of 
demonstrating prejudicial error on appeal).  

VA initially provided the Veteran with VCAA notice regarding 
service connection, including notice of the criteria for 
secondary service connection, in correspondence sent to the 
Veteran in December 2005, prior to the initial adjudication 
of his claims.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claims, and identified his 
duties in obtaining information and evidence to substantiate 
his claims.  He received additional correspondence in March 
2006, also prior to the initial adjudication, which provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  There is no deficiency with 
regard to notice in this case.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The information and evidence associated 
with the claims file consist of the Veteran's service 
treatment records, VA and private medical treatment records, 
and records from the Social Security Administration.  The 
Veteran was also afforded a VA examination in connection with 
his claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background

Service treatment records are negative for any complaint, 
acute injury, or clinical findings related to the Veteran's 
shoulders, knees, or hips.  He was diagnosed with 
coccidioidomycosis in 1983.  A periodic examination in 
September 1983 and the March 1987 physical examination for 
separation purposes are negative for complaints or clinical 
findings related to Veteran's shoulders, knees, or hips.

Post-service medical evidence includes an August 1990 VA 
treatment report that reflects a complaint of pain and 
popping in the knees, especially when climbing stairs.  No 
diagnosis was provided.  There also is no personal 
identifying information on this treatment report.  Beginning 
in July 2005, VA outpatient treatment records show 
complaints, diagnoses, and treatment related to the Veteran's 
knees.  July 2005 X-rays revealed bilateral knee arthritis.  
A December 2005 MRI of the left knee showed tricompartimental 
osteoarthritic changes in the patellofemoral joint, a small 
Baker's cyst with partial rupture, and medial meniscus tear.  
An MRI of the right knee showed a torn medial meniscus and 
chondromalacia of the patella.  A January 2006 treatment 
record contained a finding of left knee injury with pain and 
a popping sensation in both knees.  In April 2006, the 
Veteran underwent left knee arthroscopy.  A May 2006 
treatment note shows the Veteran provided a history of 
bilateral knee pain since the 1980's.  

Beginning in September 2006, VA outpatient treatment records 
reflect complaints of bilateral shoulder pain.  A clinician 
noted a history of coccidioidomycosis of the joints at 
multiple sites.  An MRI of the shoulders revealed bilateral 
arthropathy with bursitis of the acromioclavicular joints.  A 
February 2007 MRI report revealed mild degenerative changes 
of the hip joints and the sacroiliac joints.  

In a March 2007 letter, a private physician (Dr. A.H.) noted 
that the Veteran suffered from progressive degenerative 
arthritis in the shoulder, hip.  Dr. A.H. stated that the 
Veteran served in the military for 20 years as a jet engine 
mechanic and suffered multiple injuries.  He stated further 
that this job has been physically challenging and thus 
contributed to his arthritis.  Dr. A.H. further wrote that an 
incident of pulmonary coccidioidomycosis in 1983 further 
exacerbated the Veteran's arthritis.  

In support of his claim, the Veteran submitted scientific 
literature that discussed the general nature, development, 
and treatment of coccidioidomycosis.  The literature 
indicates that one of the most common symptoms of primary 
coccidioidomycosis includes arthralgia, arthritis and 
myalgias.  Also mentioned was the fact that 
coccidioidomycosis affects the joints, most typically the 
knee joints, causing synovitis.

At the January 2009 Board hearing, the Veteran clarified that 
he sought service connection for bilateral knee condition, 
bilateral shoulder condition, and bilateral hip condition, 
only as due to service-connected residuals of 
coccidioidomycosis.  

The Veteran was afforded a VA examination in May 2009.  At 
the outset, the examiner indicated review of the claims file.  
The Veteran denied being treated for any systemic infectious 
process during his active military service.  He also did not 
recall seeking any further treatment for coccidioidomycosis 
since he was diagnosed in 1983.  He did not recall any 
erythematous drainage or inflammatory swelling of his knees, 
hips, or shoulders, nor any infectious processes of these 
joints.  He also denied any specific injuries or traumas 
involving the knees, hips, or shoulders in service.  He did 
indicate however, that he experienced bilateral knee, 
shoulder and hip pain during service though he did not seek 
or receive treatment.  

The examiner noted that the Veteran was diagnosed as having a 
left upper lobe lesion, a positive skin test for 
coccidioidomycosis in 1983.  However, there was no history or 
medical records suggesting that the Veteran either sustained 
or was treated for a systemic infectious process during his 
active military service.  The service treatment records were 
also void for any joint infections or inflammatory conditions 
involving the shoulders, hips, or knees.  The examiner noted 
there was no medical history of synovitis or osteomyelitis 
during active service or after his discharge; and no follow-
up treatment for coccidioidomycosis after discharge from 
service.  

Following a detailed clinical examination and further 
discussion of the Veteran's pertinent clinical history, the 
examiner provided diagnoses of bilateral degenerative joint 
disease of the shoulders; degenerative joint disease of the 
hips; and status post operative arthroscopy with 
meniscectomies of the right and left knee superimposed on 
degenerative joint disease with residuals.  The examiner 
explained that coccidioidomycosis is a fungal infection that 
can infect the joints causing a septic arthritis.  The 
hallmark and diagnostic criteria for infective arthritis 
would include infectious synovitis, osteomyelitis, and 
inflammatory/infectious signs of disease.  The examiner 
indicated that the Veteran has presented with none of these 
criteria.  The medical records do not indicate any infectious 
disease processes occurring in the shoulders, hips, or knees.  

The examiner also cited to a May 2009 opinion from Dr. M.F., 
the VA surgeon who performed the Veteran's 2008 right knee 
medical meniscectomy.  A copy of the email is included in the 
body of the examination report.  Dr. M.F. wrote 
"[C]coccidioidomycosis is an inflammatory fungal disease 
that can occasionally infect joints.  However, the Veteran 
had absolutely no findings of inflammation (i.e. synovitis, 
cyst formation or thickened capsule, or granulomas).  The 
Veteran had mild degenerative arthritis with a torn meniscus.  
This is in no way related to coccidioidomycosis."

In summary, the VA examiner concluded that the medical 
evidence in this case was void for any infectious fungal 
disease process involving the Veteran's joints.  The examiner 
stated that the Veteran's symptoms and physical findings are 
most consistent with degenerative changes due to 
biomechanical repetitive usage and/or a part of the normal 
aging process.  Based on the evaluation, radiographic 
findings, MRI studies, and direct observation of the joint 
through arthroscopy, it was the examiner's opinion that the 
Veteran's present bilateral shoulder condition, bilateral hip 
condition and bilateral knee condition are less likely as not 
(less than a 50-50 probability) related to, a residual of, 
proximately due to, caused by, or aggravated/exacerbated by 
the service-connected coccidioidomycosis with lesion of the 
upper left lobe.

Analysis

The Veteran is currently diagnosed with degenerative joint 
disease of the bilateral shoulders; degenerative joint 
disease of the bilateral hips, and status post operative 
arthroscopy with meniscectomies of the right and left knee, 
superimposed on degenerative joint disease with residuals.

Although the Veteran has not contended that he incurred these 
disorders directly in service or as a result of service, or 
during a presumptive period, the Board has considered whether 
there is evidence of such causation, and finds none.  As 
shown, there is no evidence of degenerative joint disease in 
service, or for decades thereafter.  As degenerative joint 
disease in the claimed joints did not manifest within one-
year of service, it may not be presumed to have manifested in 
service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's 
degenerative joint disease in the knees, shoulders, and hips 
may also not be presumed to be related to exposure to 
herbicides.  See Id.

There is no competent medical evidence of a relationship or 
nexus between the current status post operative arthroscopy 
with meniscectomies of the right and left knee, superimposed 
on degenerative joint disease with residuals and military 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The only evidence offered in support of a direct relationship 
or nexus between the current degenerative joint disease of 
the bilateral shoulders and hips and service, is the March 
2007 statement from Dr. A.H, wherein he stated that the 
Veteran suffered multiple injuries to his shoulders and hip 
during service, and that his physically demanding job 
contributed to his arthritis.  In assessing the probative 
value of this opinion, the Board notes that the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Tokens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The March 2007 opinion was not supported by any clinical 
evidence or rationale.  There also is no indication that Dr. 
A.H. was privy to the Veteran's claims file for a 
comprehensive view of the Veteran's clinical history.  As 
detailed, service treatment records were devoid of any 
complaints or diagnoses related to the shoulders or hips, 
thus the statement pertaining to suffering "multiple 
injuries" is wholly unsupported by the contemporaneous 
service treatment records.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background..  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Likewise, Dr. A.H. did not include any discussion 
as to the significance, if any, of the nearly twenty-year gap 
between service and the Veteran's initial complaints and 
clinical findings related to the shoulder and hip arthritis.  
Because the opinion did not consider significant facts, and 
was unaccompanied by a clinical rationale; it is of limited 
probative value.  

As for the Veteran's statement that his knee pain has been 
present since the 1980's, and his statement to the May 2009 
VA examiner that his knee, shoulder and hip pain were present 
in service; he is certainly competent to report such 
objective manifestations.  However, these statements must be 
weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Again, 
the service treatment records show no complaints or findings 
of knee, hip, or shoulder pain or problems.  The Board also 
notes that he offered no complaint of knee problems during a 
VA examination in January 1988 or when seen for VA outpatient 
treatment prior to 2005.  Even presuming that the single 
August 1990 VA record showing a complaint of knee pain was in 
fact the Veteran's record, it fails to show a chronic knee 
disorder and no follow-up treatment was noted.  

The absence of treatment or complaint for almost two decades 
after discharge from service weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  In sum, the 
Board finds the preponderance of the evidence is not in favor 
of a direct relationship or nexus between the current 
degenerative joint disease of the bilateral shoulders, hips, 
knees and military service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

The final question then, is whether there is a competent 
medical evidence of a causal relationship or nexus between 
the current degenerative joint disease in the knees, 
shoulders, and hips and the service-connected residuals of 
coccidioidomycosis.  Offered in support of such a nexus is 
generic scientific literature, the Veteran's own contentions, 
and the March 2007 statement from Dr. A.H.  

The Board has reviewed the scientific literature the Veteran 
has submitted on the subject of coccidioidomycosis and 
arthritis, particularly in light of the supporting medical 
opinion from Dr. A.H.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (holding that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional).  However, in this instance, the 
proffered literature does not refer to the Veteran himself.  
Rather, it only raises the possibility that there may be some 
relationship between coccidioidomycosis and the development 
of arthritis.  The literature does not show that there is a 
direct causal relationship in the Veteran's case.  For this 
reason, the proffered medical literature is of limited 
probative value.  Generic medical literature, which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

While the Veteran is certainly competent to relate 
circumstances he was able to observe (such as when he first 
experienced pain in his joints), his lay contentions as to 
the causation of the infectious fungal disease process 
involving his joints are not like testimony as to varicose 
veins, or flat feet, which are capable of direct observation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence 
of a chronic disease may be established by competent lay 
evidence).  The onset and/or development of infective 
arthritis due to coccidioidomycosis is not a visible process 
which may be directly observed by a lay person.  This is an 
etiological opinion as to a disease process which is beyond 
the Veteran's ability to directly observe and, thus, his 
statements in this regard do not constitute competent 
evidence.

Dr. A.H.'s March 2007 opinion stated that the Veteran's 
pulmonary coccidioidomycosis in 1983 exacerbated his 
arthritis.  As previously indicated, this opinion is not 
supported by any clinical evidence or rationale, and 
therefore carries little probative weight.  

The Board finds that the two negative VA opinions provided in 
May 2009 outweigh Dr. A.H.'s statement and the Veteran's 
contentions.  The VA opinions that the Veteran's current 
degenerative joint disease of the bilateral hips, knees, and 
shoulders were neither caused nor aggravated by his service-
connected residuals of coccidioidomycosis are accompanied by 
rationales supporting the conclusions unfavorable to the 
Veteran's claim.  The VA examiner also conducted a 
comprehensive review of the record and presented a detailed 
and in-depth and comprehensive discussion of the medical 
evidence.  The VA orthopedic surgeon supported his opinion 
with a summary of the clinical findings noted during the 2008 
right knee meniscectomy.  The Board accepts such opinions as 
being the most probative medical evidence on the subject, as 
such were based on a review of all historical records and a 
thorough examination, and contain detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Likewise, the VA examination report contains a 
thorough review of all historical records, to include Dr. 
A.H.'s statement, and contains detailed rationale for the 
medical conclusions.  See id.  The opinions from the VA 
examiner and VA are more persuasive and of greater probative 
weight than the Veteran's unsupported lay contentions and the 
2007 opinion from Dr. A.H.

In sum, the preponderance of the evidence is against the 
claim on any basis authorized by statute.  As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.


ORDER

Service connection for a bilateral knee disability, to 
include as secondary to residuals of coccidioidomycosis is 
denied. 

Service connection for a bilateral shoulder disability, to 
include as secondary to residuals of coccidioidomycosis is 
denied. 

Service connection for a bilateral hip disability, to include 
as secondary to residuals of coccidioidomycosis is denied. 



____________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


